NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  GABRAIL H. BASHI, Plaintiff/Appellant,

                                        v.

               LUIS MERCADO, et al., Defendants/Appellees.

                             No. 1 CA-CV 16-0508
                               FILED 5-9-2017


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-006659
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Gabrail H. Bashi, Phoenix
Plaintiff/Appellant

Wood, Smith, Henning & Berman LLP, Phoenix
By Jason R. Mullis, Jacob G. Fleming
Counsel for Defendants/Appellees
                        BASHI v. MERCADO, et al.
                          Decision of the Court




                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.


W I N T H R O P, Judge:

¶1              Gabrail Bashi (“Appellant”) appeals from a final judgment
dismissing with prejudice his complaint against Luis Mercado and Mr.
Bult’s, Inc. (collectively, “Appellees”). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2014, Appellant, through counsel, filed a complaint against
Appellees, alleging he had sustained personal injuries when a truck driven
by Appellee Luis Mercado “blew a tire,” causing Appellant to have to
“swerve and hit the cement and gravel highway shoulder.” Appellees filed
an answer, denying the allegations, but submitted two offers of judgment
to Appellant, which Appellant apparently did not accept. Appellant’s
counsel subsequently withdrew from the case.

¶3            Appellees moved for the appointment of a guardian ad litem
to assist Appellant in “understand[ing] the nature and object of the
proceedings.” Appellees also filed various motions for summary judgment
that, collectively, were potentially dispositive on Appellant’s claims.
Appellant did not respond to these motions.

¶4           The trial court initially addressed whether Appellant was
personally served with Appellees’ motions for summary judgment
following the withdrawal of Appellant’s counsel, ultimately concluding
Appellees “properly served” the motions on Appellant. The trial court,
however, did not immediately rule on the pending motions.

¶5           Appellees filed pretrial motions seeking to exclude various
witnesses and damages evidence based on Appellant’s failure to make
proper disclosures.

¶6           At a final trial management conference, Appellant appeared
on his own behalf and did not dispute the facts as set forth by Appellees in
their various pretrial motions. At that hearing, the trial court granted


                                      2
                          BASHI v. MERCADO, et al.
                            Decision of the Court

Appellees’ motions to exclude evidence and motions for summary
judgment on breach and causation, holding there was no evidence that
Appellees were negligent in regard to the tire blowout and there were “no
facts . . . creating an issue of material fact in regard to either breach of a duty
of care or causation.” The trial court also denied Appellees’ motion to
appoint a guardian ad litem for Appellant and vacated the trial date.

¶7            Appellant timely appealed from a final judgment dismissing
his claims with prejudice, see Ariz. R. Civ. P. 54(c), and we have jurisdiction
pursuant to Arizona Revised Statutes section 12-2101(A)(1) (2016).

                                  ANALYSIS

¶8            Appellant appeals the trial court’s grant of summary
judgment against him and subsequent dismissal of his complaint. We
review the trial court’s factual findings for an abuse of discretion, but
review its legal conclusions and issues of statutory interpretation de novo.
Home Builders Ass’n of Central Ariz. v. City of Maricopa, 215 Ariz. 146, 149,
¶ 6, 158 P.3d 869, 872 (App. 2007). We review de novo the trial court’s grant
of summary judgment, including the court’s assessment of the existence of
factual disputes and its application of the law. Coulter v. Grant Thornton,
LLP, 241 Ariz. 440, 447, ¶ 23, 388 P.3d 834, 841 (App. 2017).

¶9             The trial court’s rulings at and after the final trial
management conference properly identified, addressed, and resolved the
issues in this case. Appellant has not shown that, on the record presented,
the trial court’s conclusion that Appellant had not shown a genuine issue
of material fact or that Appellees had shown an entitlement to judgment as
a matter of law was in error. Accordingly, we adopt the trial court’s
analysis and affirm the grant of those dispositive motions. See State v.
Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1983) (holding that
when a trial court rules “in a fashion that will allow any court in the future
to understand the resolution[, n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in [the] written decision”).




                                        3
                      BASHI v. MERCADO, et al.
                        Decision of the Court

                             CONCLUSION

¶10          The trial court’s judgment dismissing Appellant’s complaint
with prejudice is affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4